Name: Commission Regulation (EC) NoÃ 1373/2005 of 23 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  plant product
 Date Published: nan

 24.8.2005 EN Official Journal of the European Union L 219/1 COMMISSION REGULATION (EC) No 1373/2005 of 23 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 24 August 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 23 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 92,9 999 92,9 0707 00 05 052 83,1 999 83,1 0709 90 70 052 78,8 528 57,8 999 68,3 0805 50 10 382 63,0 388 62,1 524 56,7 528 49,0 999 57,7 0806 10 10 052 97,9 220 156,4 400 196,3 624 184,2 999 158,7 0808 10 80 388 76,5 400 72,5 404 91,1 508 64,8 512 74,6 528 77,0 720 30,6 804 77,2 999 70,5 0808 20 50 052 104,0 388 76,6 512 9,9 528 33,1 999 55,9 0809 30 10, 0809 30 90 052 97,4 999 97,4 0809 40 05 052 77,4 624 65,0 999 71,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.